Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending. 
Claims 1-20 are under consideration.

Drawings
The drawings were received on 02 December 2020.  These drawings are accepted.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 August 2021 and 11 October 2021 have been fully considered by the examiner. A signed and initialed copy of each IDS is included with the instant Office Action. 

Claim Objections
Claims 2, 3, 9,11 & 12 are objected to because of the following informalities: 
Claims 2 & 11 have the misspelling “brassical alcohol”. Brassical alcohol is not known in the art, however brassica alcohol is a known fatty alcohol in the field.
Claim 2 repeats the phrase “selected from the groups consisting of” in lines 1 and 2. 
Claim 3 is missing a preposition reciting “selected from the group consisting 1-glutamic acid, lactic acid,”. Applicant may wish to consider an amendment to recite “selected from the group consisting of 1-glutamic acid, lactic acid”.
Claim 9 is unnecessarily verbose reciting “a pH from about 2.5 to about 5, as measured according to the pH Test Method, described herein”. “Claims shall be clear and concise” (MPEP § 1824). The phrase “described herein” is not needed.
Claim 12 has a typographical error redundantly reciting “from about from about”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the second preservative" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 11 recites a second composition. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-13 & 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wells (US 2007/0110700).
*Note: The Examiner notes that the claim 1 molar ratio of behenamidopropyl dimethylamine to fatty alcohol is from about 7:50 to about 4:5 reduces to “from about 1:7.14 to about 1:1.25”. 
With regard to claims 1, 2, 4-13 & 17-20, Wells teaches shampoo compositions in which the equilibrated lamellar dispersion (ELD) formed provides hair with improved wet and dry conditioning benefits (i.e. hair conditioner; [0058]). Wells teaches the ELD is a gel network by teaching “the ELD does not form if the components which comprise the gel network component … are added as individual components together with the other components of the shampoo composition in one mixing step” [0058]. Wells in gel network examples 1, 22 & 43 teaches inclusion of behenamidopropyldimethyl amine in an amount of 8.58%, 8.58% & 9.90% [0257]. More broadly, Wells teaches behenamidopropyldimethylamine to be a non-limiting example of a suitable amido-amine compound for inclusion in the pre-formed dispersed gel network phase as a secondary surfactant in an amount of “from about 0.01% to about 15%, preferably from about 0.1% to about 10%, and more preferably from about 0.3% to about 5%” ([0124], [0131], [0132]; Well’s claim 1). Wells teaches “[f]atty amphiphiles of the present invention may be selected from fatty alcohol compounds” of the formula” 
    PNG
    media_image1.png
    28
    154
    media_image1.png
    Greyscale
in which includes stearyl alcohol, cetyl alcohol, behenyl alcohol and those having “preferably from about 16 to 60 carbon atoms which encompasses brassica alcohol (a C16-C24 alcohol blend; [0073], [0074]). Wells teaches “the present invention comprise fatty amphiphile as part of the pre-formed dispersed gel network phase in an amount from about 0.05% to about 14%, preferably from about 0.5% to about 10%, and more preferably from about 1% to about 8%, by weight of the shampoo composition” [0065]. In the pre-formed dispersed gel network phase examples, Wells teaches inclusion of cetyl alcohol as the fatty alcohol (pg. 22). Using these exemplified species, Wells reasonably teaches the molar ratio of behenamidopropyl dimethylamine to fatty alcohol to be 1:0.0057 to 1:2127 which includes 1:1.43 to 1:8 [Math: behenamidopropyl dimethylamine = 424.7 g/mol; Cetyl alcohol = 242.4 g/mol. Moles of behenamidopropyl dimethylamine lower limit = (0.01/424.7) = 0.0000235 mol; Moles of behenamidopropyl dimethylamine upper limit = (15/424.7) = 0.035 mol; Moles of cetyl alcohol lower limit = (0.05/242.4) = 0.0002 mol; Moles of cetyl alcohol upper limit = (14/242.4) = 0.05 mol; 0.0000235 mol Behenamidopropyl dimethylamine : 0.0002 cetyl alcohol = 1:8; 0.035 mol behenamidopropyl dimethylamine : 0.05 cetyl alcohol = 1: 1.4. The analysis the same for the broader range]. The amount of taught by the prior art for the secondary surfactant/behenamido- propyldimethylamine and the fatty amphiphile/fatty alcohol overlap within those taught as appropriate by the instant specification (e.g. pg. 2), thereby, the recited molar ratio is necessarily present.  Wells also teaches the weight ratio of the fatty amphiphile to the secondary surfactant [0060]. Wells in the Examples teaches that BOTH the pre-formed dispersed gel network and the shampoo formulation in which the pre-formed dispersed gel network is present comprises water (i.e. aqueous carrier; pg. 21-26). Wells in the table at paragraph [0263] teaches the gel networks of examples 39 & 51 have a d-spacing of 247 or 270 angstroms, respectively (i.e. the composition comprises a d-spacing of 24.7 and 27.0 nm) and the Shampoo of Examples 5 & 4 have a d-spacing of 93 and 93 angstroms, respectively (i.e. 9 nm).  Wells teaches optional components may be present in the dispersed gel network phase or may be added to the final shampoo composition as separate components [0240]. Wells teaches antimicrobial agents (e.g., iodopropyl butylcarbamate), antibacterial agents, and antifungal agents may be present in the dispersed gel network phase or may be added to the final shampoo composition [0240]. Wells teaches the dispersed gel network phase is present in an amount from about 1% to about 60%, by weight of said shampoo composition and in the Examples teaches inclusion of the gel network in an amount of 6.82-27.27%, yielding in compositions comprising 0.0001-9.0%  behenamidopropyl dimethylamine and 0.0005-8.0% fatty alcohol (Well’s claim 6; pg. 23-26; Math: 0.01% behenamidopropyl dimethylamine  * 1% gel network = 0.0001%; : 15% behenamidopropyl dimethylamine  * 60% gel network = 9%; 0.05% fatty alcohol  * 1% gel network = 0.0005%; 14 % fatty alcohol  * 60% gel network = 8.4%). These amounts overlap and fall within the ranges taught as suitable and exemplified in the instant specification, thereby the Well’s composition necessarily have a gel network content of about 0.2 to about 0.5 molar. Wells teaches the pH intended for use of the composition will generally range from about pH 3 to about pH 9, preferably between about pH 4 and about pH 8 [0150].  Wells does not require inclusion of mono long alkyl quaternized ammonium salts and in gel network Example 22 and shampoo Example 1-10 teaches compositions free of behentrimonium chloride, cetrimonium chloride, and/or stearamidopropyl dimethylamine. (see document in its entirety; pg. 21 & 23-24). Wells teaches propellants to be an optional ingredient and in the predispersed gel networks and shampoo examples does not include propellants (i.e. the hair conditioner is free of a propellant; [0243]; [0251]; pg. 20-26). The pre-dispersed gel networks are not required to comprise sodium benzoate or calcium gluconate, nor do they comprise sodium benzoate or calcium gluconate in the pre-dispersed gel network Examples (i.e. less than 1.5 wt.% of sodium benzoate; pg. 21-23).
While there is not a single example comprising each of the claimed components in the pre-dispersed gel network, the ingredients are included among a short list of preferred ingredients.  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.
With regard to the composition having a shear stress from about 75 Pa to about 575 Pa, the gel network suggested by Wells’ teachings necessarily has the recited shear stress because Wells’ teaches the recited reagents in the recited amounts. Thereby the composition suggested by Wells would necessarily also have a shear stress from about 75 Pa to about 575 Pa. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).
This assertion is further supported by the instant specification teaching that shear stress is linked to d-spacing being less than 30 nm (instant specification-pg. 4). Wells teaches the d-spacing for their dispersed gel networks are less than 30 nm.
While Wells reported using differential scanning calorimetry method to determine d-spacing, Wells does not state the number of peaks. Nonetheless the gel network suggested by Wells’ teachings necessarily has the recited singular peaks because Wells’ teaches the recited reagents in the recited amounts. Thereby the composition suggested by Wells would necessarily also have single peaks. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). Please note, since the Office does not have the facilities for examining and comparing Applicants' composition with the composition of the prior art, the burden is on Applicant to show a novel or unobvious difference between the claimed product and the product of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980), and “as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
With specific regard to claims 11 & 17-20, the teachings of Wells are described above. Wells teaches the dispersed gel network phase is present in an amount from about 1% to about 60%, by weight of said shampoo composition (i.e. second composition) and in the Examples teaches inclusion of the gel network in an amount of 6.82-27.27%, (Well’s claim 6; pg. 21-23). Wells teaches the compositions of their invention may contain other optional components which may be present in the dispersed gel network phase or may be added to the final shampoo composition as separate component [0240]. These optional ingredients include antimicrobial agents (e.g., iodopropyl butylcarbamate), antibacterial agents, antifungal agents and preservatives [0243]. In the shampoo examples, Wells teaches inclusion of 0.25% sodium benzoate (pg. 23-26). 
The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
 Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
With regard to claims 11 & 17-20, at least rationale (A) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan at the time of filing the invention to have modified Wells’ pre-dispersed gel network composition by adding 0.25 wt% sodium benzoate as suggested by Wells’ teachings because Wells’ sodium benzoate is suitable for inclusion in the pre-dispersed gel network and suitable for topical compositions. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to preserve the pre-dispersed gel network through use of a reagent suitable for such purpose in an amount acceptable to the field for such a purpose. 
With regard to claims 11 & 17-20, Wells teaches inclusion of conditioning agents in the dispersed gel network phase or the final shampoo composition (i.e. second composition) as a separate component [0167]. Wells teaches glyceryl mono- and di-fatty acid esters as organic conditioning oils that may be present in an amount from about 0.05% to about 3%, by weight of the composition ([0199], [0200] & [0211]). Here, at least rationale (A) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan at the time of filing the invention to have modified Wells’ pre-dispersed gel network composition by adding from about 0.05% to about 3% by weight glyceryl mono- and di-fatty acid esters as suggested by Wells’ teachings because Wells’ glyceryl mono- and di-fatty acid esters are suitable for inclusion in the pre-dispersed gel network and suitable for topical compositions. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to provide conditioning properties to the pre-dispersed gel network through use of a reagents suitable for such a purpose in amounts acceptable to the field for the purpose. 
With regard to the molar ratio of sodium benzoate to the second composition/ glyceryl mono- and di-fatty acid esters, the composition taught by Wells necessarily has a molar ratio of sodium benzoate to the second composition is from about 1:4 to about 1:1 because Wells teaches the recited reagents in the recited amounts of their respective compositions. Further, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to vary the amount of pre-dispersed network present in the shampoo composition (i.e. second composition) to achieve the desired wet and dry conditioning benefits, the amount of sodium benzoate to achieve the desired antimicrobial/preservative benefits, and glyceryl ester to achieve the desired level of conditioning in order to optimize the resulting product. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
With regard to the composition having an undetectable level of microbes at two days, the gel network suggested by Wells’ teachings necessarily has undetectable level of microbes at two days because Wells’ teaches the recited reagents in the recited amounts. Thereby the composition suggested by Wells would necessarily also have an undetectable level of microbes at two days. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). This assertion is further supported by Wells’ pre-dispersed gel network having the antimicrobial, sodium benzoate, and glyceryl esters in the recited amounts.
With regard to the recited values for behenamidopropyl dimethylamine, fatty alcohol, sodium benzoate, molar ratio of behenamidopropyl dimethylamine to fatty alcohol, gel network content, shear stress of the composition, d-spacing of the composition, pH of the composition, number of peaks, second composition, molar ratio of sodium benzoate to second composition, and microbe level, Wells teaches these parameters which overlap or fall within the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wells as applied to claims 1, 2, 4-13 & 17-20 above, and further in view of Tanihara (EP 855,178; Published: 07/29/1998).
The teachings of Wells are described above. Wells teaches the compositions of their invention may contain other optional components which may be present in the dispersed gel network phase or may be added to the final shampoo composition as separate component [0240]. These optional ingredients include buffering agents, chemical additives and pH adjusters [0243]. Wells in the Shampoo examples teaches inclusion of citric acid in an amount to “pH’ the composition [0261].
Wells does not teach the amount of citric acid to include in the gel network or shampoo.
In the same field of invention of shampoos, Tanihara teaches hair care products inclusive of shampoos comprising 0.01 to l0 wt% of alpha-hydroxycarboxylic acids inclusive of citric acid (title; abstract: page 2, lines 37-46: page 3, lines 21-24).
Here, at least rationale (A) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan at the time of filing the invention to have modified Wells’ pre-dispersed gel network composition by adding 0.01 to 10 wt% citric acid as suggested by Tanihara’s teachings because Wells teaches the pH range suitable for use of their composition is in the acidic range, further teaches inclusion of pH adjusting agents in the pre-dispersed gel network and final shampoo compositions, and Tanihara teaches inclusion of 0.01 to 10 wt% citric acid is suitable for compositions topically applied to the hair. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to adjust the pH of the pre-dispersed gel network to a pH suitable for topical application to hair through use of a reagent suitable for such purpose in an amount acceptable to the field. 
With regard to the recited amount of citric acid, the prior art teachings of Wells and Tanihara teach this amount with values that overlap or fall within the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 

Claims 14 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wells as applied to claims 1, 2, 4-13 & 17-20 above, and further in view of Rozsa (US 2008/0139672).
With regard to claims 14 & 15, the teachings of Wells are described above. In brief, Wells teaches a conditioning shampoo having a lamellar gel network which comprises preservatives, and antimicrobial and antifungal agents which include sodium benzoate in the pre-dispersed gel phase and/or the final shampoo. Wells exemplifies inclusion of sodium benzoate in the exemplary finished shampoos. Wells teaches propylene glycol to be an anti-microbial active for inclusion in the composition [0225] 
Wells does not teach inclusion of caprylyl glycol for inclusion in the pre-dispersed network.
In the same field of invention, Rozsa teaches synergistic preservative compositions and their cosmetic use (title). Rozsa teaches the cosmetic composition may be any known cosmetic composition, such as, for example… hair care… The cosmetic compositions may be in any suitable form, including, but not limited to…gel ” [0035].  “The synergistic preservative system of the present invention may be included in a cosmetic composition in an amount about 0.15 wt. % to about 10 wt. %, based on the total weight of the cosmetic composition” [0036]. Rozsa “[i]n one embodiment of the present invention, the preservative system includes one or more of…sodium benzoate…” as the preservative component and teaches the one or more preservative components are present in said preservative system in an amount about 10 wt. % to about 50 wt. % (Rozsa-claims 1, 8 & 9; [0029]). Rozsa teaches and claims inclusion of one or more oil-miscible glycols in the preservative system in an amount about 50 wt. % to about 90 wt. %, based on the total weight of the preservative system with caprylyl glycol taught as an oil-miscible glycol (Rozsa-claims 1-3). Rozsa further teaches “[w]hile some glycols have anti-bacterial efficacy; their efficacy is proficient only at relatively high concentrations. When one or more oil-miscible glycols are combined with one or more preservative components according to the present invention, however, the combination unexpectedly results in a synergistic preservative system that is free of harsh preservatives, but is still anti-fungal and/or anti-bacterial. Furthermore, as a result of the synergism between the one or more oil-miscible glycols and the one or more preservative components, reduced concentrations of each are required in a cosmetic composition to achieve anti-fungal and/or anti-bacterial activity in the present invention” [0019]. Thereby, Rozsa implicitly teaches inclusion of caprylyl glycol in an amount of about 0.135% to about 5 .0 wt.% of a cosmetic composition (Math: 0.5 glycol * 0.10 in cosmetic = 5.0 %; 0.9 glycol *0.0015 in cosmetic = 0.135%). In Examples A-E, Rozsa exemplifies synergistic preservative systems having caprylyl glycol in combination with sodium benzoate (pg. 3 & 4).
Here, at least rationale (A) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan at the time of filing the invention to have modified Wells’ pre-dispersed gel network composition by adding caprylyl as suggested by Rozsa’s teachings because Wells and Rozsa are directed to haircare compositions which may be in a gel form which comprise sodium benzoate preservative and Rozsa teaches oil-miscible glycols, which include caprylyl glycol, synergistically improve the preservation systems having a preservative such as sodium benzoate. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order provide an enhanced preservative system for cosmetics which is free of harsh preservatives.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wells as applied to claims 1, 2, 4-13 & 17-20 above, and further in view of Popp (US 2005/0095215) and Final Report (Published 2004).
With regard to claim 16, the teachings of Wells are described above. In brief, Wells teaches a conditioning shampoo having a lamellar gel network which comprises from about 0.05% to about 3% by weight glyceryl mono- and di-fatty acid esters which function as conditioners. Wells teaches inclusion of nonionic surfactants in the shampoo compositions of his invention (i.e. second composition) and teaches nonionic surfactants are preferably polyglyceryl fatty acid esters [0047]. Wells teaches inclusion of antimicrobial actives including hydroxypyridone [0225].
Wells does not teach the species of glyceryl mono- and di-fatty acid esters suitable for inclusion in the shampoo.
In the same field of invention, Popp teaches antimicrobial shampoos (title). Popp teaches the shampoos of their invention comprise sodium benzoate as a preservative [0125]. Popp teaches glyceryl tricaprylate/caprate to a be a preferred nonionic surfactant suitable for inclusion in the shampoo [0105]).  Popp teaches the surfactant helps provide enhanced therapeutic effectiveness of inventive antimicrobial shampoos and maintenance of reduced amounts of active ingredient degradates [0095]. 
Final Report teaches glyceryl caprate is a “skin conditioning agent-emollient and/or surfactant-emulsifying agent” which is a monoester of glycerin and capric acid (pg. 61 & 67).
Here, at least rationale (B) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan at the time of filing the invention to have modified Wells’ shampoo composition (i.e. second composition) by substituting Wells’ generically taught glyceryl mono- and di-fatty acid esters with glyceryl caprate as suggested by Popp and Final Report because Wells teaches inclusion glyceryl mono fatty acid esters in the shampoos of their invention to function as a nonionic surfactant and conditioner and Popp and Final Report teach glyceryl caprate is a nonionic surfactant with emollient/conditioning properties suitable for use in shampoos. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to improve the stability and conditioning properties of the shampoo.

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORI K MATTISON/Examiner, Art Unit 1619                                                                                                                                                                                                        
/NICOLE P BABSON/Primary Examiner, Art Unit 1619